—Order, Supreme Court, New York County (Carol Huff, J.), entered November 20, 1998, which denied plaintiff’s motion to disqualify defendants-attorneys in a pending arbitration proceeding involving claimed breaches of fiduciary duty by and against present and former members of a law firm, unanimously affirmed, without costs.
The writing plaintiff signed constituted a clear and effective waiver of any right he might otherwise have had to claim the conflict of interest he now asserts (see, Yasuda Trust & Banking Co. v 250 Church Assocs., 206 AD2d 259). Moreover, we agree with the IAS Court that, quite apart from this waiver, disqualification should be denied for failure to show the nature and substance of the confidential information plaintiff imparted to the attorneys, and its bearing on the arbitration proceeding (see, supra). There is no merit to plaintiff’s argument that the attorneys are simultaneously representing parties with conflicting interests in the arbitration. Concur — Nardelli, J. P., Tom, Lerner, Mazzarelli and Friedman, JJ.